t c memo united_states tax_court t-star engineering and technical services inc petitioner v commissioner of internal revenue respondent docket no 1549-17l filed date ray s kemerer an officer for petitioner erin k neugebaur for respondent memorandum findings_of_fact and opinion ruwe judge this collection_due_process cdp case was brought pursuant to sec_6320 and sec_6330 petitioner challenges respondent’ sec_1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times determination to sustain the filing of a notice_of_federal_tax_lien nftl for the collection of penalties assessed under sec_6702 findings_of_fact petitioner timely filed form sec_941 employer’s quarterly federal tax_return for the taxable periods ending march and date petitioner had made total federal tax deposits of dollar_figure and dollar_figure for these periods on date petitioner sent a letter to respondent in which it argued among other things that petitioner is not subject_to employment_taxes and federal_income_tax withholding requirements because petitioner is a private sector non-federally-connected company the letter further argued that petitioner is not an employer or taxpayer or a withholding_agent as defined by the internal_revenue_code petitioner enclosed with the letter forms 941-x adjusted employer’s quarterly federal tax_return or claim_for_refund for the taxable periods ending march and date these returns were zero returns in which petitioner claimed it had no employment_tax liabilities for the periods at issue and requested refunds of the federal tax deposits previously made on the forms 941-x petitioner stated the amount entered into line of the form_941 for the quarter was incorrectly entered as wages tips and other compensation as defined in title_26 of the usc no federally-connected payments were made t-star engineering technical services is a private- sector company incorporated in the union state of pennsylvania that is not connected with federally-privileged activities t-star engineering technical services does not have employees as defined in title_26 of the u s c per title_26 and related tax law federal taxing authority is limited to the district of columbia portions of union states ceded to the federal government and united_states_possessions including the commonwealth of puerto rico american samoa guam and the us virgin islands in date correspondence examination technician george johnson in respondent’s office in ogden utah reviewed petitioner’s submitted forms 941-x and prepared its account for the assessment of the sec_6702 penalties for the frivolous adjusted returns on date mr johnson’s supervisor supervisory financial technician krista decaria approved the penalties by signing forms assessment and abatement of miscellaneous civil penalties the sec_6702 penalties for the forms 941-x for the taxable periods ending march and date were assessed on date 2the sec_6702 penalties were assessed on two separate dates date and date for three separate returns first quarter form x second quarter form 941-x and third quarter form for a total of dollar_figure respondent concedes four of the penalty assessments respondent is defending the sec_6702 penalties assessed on date regarding petitioner’ sec_2012 first quarter form 941-x and second quarter form 941-x both of which were submitted on date respondent argues that dollar_figure of the sec_6702 penalties against petitioner should be sustained on date respondent issued petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 on date petitioner submitted a request for a cdp hearing settlement officer so stephen j mccarrick was assigned to petitioner’s case so mccarrick obtained copies of petitioner’s adjusted returns on which the sec_6702 penalties had been assessed he also obtained the forms which showed that the penalties had the proper managerial approval so mccarrick determined that the sec_6702 penalties were properly assessed that repondent had followed the proper procedures that final notice_and_demand for payment had been made and a balance was due when the nftl was filed mr mccarrick sent petitioner copies of the forms and informed it that the collection action would be sustained on date respondent issued petitioner a notice_of_determination sustaining the nftl opinion the conduct of the cdp hearing is governed by sec_6320 and sec_6330 sec_6330 requires the so to verify that the requirements of applicable law and administrative procedure have been met at the hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the filing of the nftl sec_6330 sec_6330 provides that a challenge to the existence or amount of the underlying tax_liability may be raised only if the taxpayer did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the liability pursuant to sec_6330 the determination of an so must take into consideration the verification that the requirements of applicable law and administrative procedure have been met issues raised by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary so mccarrick complied with all of these requirements petitioner challenges only the underlying liabilities for the sec_6702 penalties these are assessable_penalties that are not subject_to deficiency procedures sec_6703 see 130_tc_44 petitioner did not receive and could not have received a notice_of_deficiency for the underlying liabilities and respondent does not contest petitioner’s right to challenge the underlying liabilities accordingly we review so mccarrick’s determination de novo see callahan v commissioner t c pincite pursuant to sec_6702 a person shall pay a penalty of dollar_figure for a frivolous tax_return in any proceeding involving the issue of whether a person is liable for the sec_6702 penalty the burden_of_proof with respect to such issue shall be on the secretary sec_6703 the sec_6702 penalty can be assessed when three conditions are met first the taxpayer must have filed a document that purports to be a return of tax imposed by title_26 sec_6702 the penalty can also apply to amended returns 902_f2d_1462 9th cir crites v commissioner tcmemo_2012_267 at second the purported return must have either not contained information on which the substantial correctness of the self-assessment may be judged or contained information that on its face indicated that the self-assessment was substantially incorrect sec_6702 and b third the taxpayer’s conduct must have been based on a position which was frivolous or reflected a desire to delay or impede the administration of federal tax laws sec_6702 and b petitioner submitted what purported to be a return for its employment_tax liabilities for the taxable periods ending on march and date the purported returns were submitted on the official forms 941-x and included the signature of petitioner’s authorized corporate representative these returns were filed in an effort to obtain a refund of federal tax deposits and requested abatement of previously assessed tax for the taxable periods the forms x included assertions that were clearly erroneous and frivolous with respect to the third requirement petitioner’s conduct was based on a position which the secretary has identified as frivolous sec_6702 as an explanation for the corrections petitioner states directly on the third page of the forms 941-x that federal taxing authority is limited to the district of columbia portions of union states ceded to the federal government and united_states_possessions including the commonwealth of puerto rico american samoa guam and the us virgin islands the commissioner has determined this type of argument to be frivolous and that determination has been upheld by courts 920_f2d_619 10th cir citing 240_us_1 136_tc_498 ulloa v commissioner tcmemo_2010_68 wl at see also notice_2010_33 2010_17_irb_609 revrul_2006_18 2006_1_cb_743 petitioner’s conduct in filing these returns with respondent clearly reflects a desire to delay or impede the administration of federal tax laws other arguments petitioner may have alluded to at trial or in its posttrial memorandum are without merit we will not painstakingly address petitioner’s tax-protester type arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir we sustain respondent’s determination with respect to the sec_6702 penalties assessed on date regarding the forms 941-x for the first quarter of and the second quarter of respondent concedes the remaining assessments in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing an appropriate decision will be entered
